—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review two determinations of respondent Superintendent of Great Meadow Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Substantial evidence exists in the record to support respondents’ determinations that petitioner refused a direct order, violated count procedure and threatened a correction officer. Any conflict in the testimony merely presented a credibility question for the Hearing Officer to resolve. In addition, as petitioner did in fact obtain the documents he requested, any claim with respect thereto is meritless. We also note that respondent Commissioner of Correctional Services has the authority to transfer inmates from one correctional facility to another and inmates have no statutory or constitutional right to their prior housing or programming status. Any remaining *928contentions raised by petitioner have been considered and found to be lacking in merit.
Cardona, P. J., Crew III, Casey, Weiss and Yesawich Jr., JJ., concur. Adjudged that the determinations are confirmed, without costs, and petition dismissed.